DETAILED ACTION
This action is responsive to the application filed on August 20, 2021, which is a continuation of 15/313,345 filed on November 22, 2016, now US Pat. No. 11,116,924.
Claims 1-21 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Foreign Priority
The foreign priority date considered for this application is May 27, 2014.

Drawings 
The drawings filed on August 20, 2021 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated August 20, 2021 and April,18, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification
The disclosure is objected to because of the following informalities:
RELATED CASE section discloses a parent case 15/313,345, now patented. The
patent number must be disclosed on record. Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities: the limitation recited “a first set of instructions for operation of the patient device;” in lines 3-4. There is no further mention of “a second set of instructions” therefore, the term “first” is no needed in order to distinguish the first set of instructions form a second one. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  	Claims 1-4, 6, 10-14 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13-17 and 19-20 of U.S. Patent No. 11,116,924 in view of Kamen et al. (US Pub. No. 2014/0180711). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application
US Pat. No. 11,116,924
Claim 1
1. A method for updating a patient device for providing medical treatment, the method comprising: accessing, by one or more processors of one or more servers, configuration data relating to a plurality of patient devices, wherein the plurality of patient devices each implement a set of instructions and the configuration data includes a record of instruction updates that have previously been transmitted to each patient device of the plurality of patient devices and an indication of whether each transmitted instruction update was successfully or unsuccessfully applied to each patient device; identifying, by the one or more processors of the one or more servers, one or more patient devices, from the plurality of patient devices, that should be updated, wherein the identifying is based on determining which of the plurality of patient devices has configuration data that meets one or more criteria; transmitting, by the one or more processors of the one or more servers, an instruction update to the one or more patient devices; receiving, by the one or more processors of the one or more servers, from each of the one or more patient devices an indication that an updated patient device component has been checked; and based on the received indication that the updated patient device component has been checked, updating, by the one or more processors of the one or more servers, the configuration data for each of the one or more patient devices that has installed the instruction update.
Claim 1 and claim 7
1. A method for updating a patient device for providing medical treatment, the method comprising: accessing, by one or more processors of one or more servers, configuration data relating to a plurality of patient devices, wherein each respective one of the plurality of patient devices implements a current set of instructions and wherein each of the plurality of patient devices is configured to alter its current set of instructions in a manner indicated by one or more instruction updates; identifying, by the one or more processors of the one or more servers, one or more patient devices from the plurality of patient devices whose current set of instructions should be updated, wherein the identifying is based on whether configuration data of the one or more patient devices meets one or more criteria; transmitting, by the one or more processors of the one or more servers, an instruction update of the one or more instruction updates to the identified one or more patient devices over a network; and updating, with the one or more processors of the one or more servers, the current set of instructions and the configuration data for each respective one of the identified one or more patient devices that installed the instruction update, wherein the instruction update comprises instruction update data including instructions for the manner, the manner comprising the instruction update not being applied while patient treatment is being provided.

7. The method of claim 1, wherein the configuration data includes a record of instruction updates that have previously been successfully or unsuccessfully applied to a particular patient device, from the plurality of patient devices.
Claim 1 is a broader version of claim 1 of Patent 11,116,924, respectively; however, this patent also fail to particularly show the limitations in not in bold above, as this being the only difference between the claims.

However, Kamen teaches “receiving, by the one or more processors of the one or more servers, from each of the one or more patient devices an indication that an updated patient device component has been checked;” (see paragraph [0119], sending a confirmation message to the device gateway (i.e. server) from each of the at least one medical device in the event that the drug library file (i.e. update) is successfully validated and updated. Furthermore, see paragraph [0401], [0665])” 

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Delangre which uses a method for updating patient devices, by receiving an indication that an updated patient device component has been checked as suggested by Kamen, as Kamen would provide a mechanism for validating updates/configuration before applying it in the patient device.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 6
Claim 5
Claim 10
Claim 6
Claim 11
11. A system comprising one or more servers with one or more processors for updating a patient device in providing medical treatment, the one or more servers being configured to: access configuration data relating to a plurality of patient devices, wherein the plurality of patient devices each implement a set of instructions and the configuration data includes a record of instruction updates that have previously been transmitted to each patient device of the plurality of patient devices and an indication of whether each transmitted instruction update was successfully or unsuccessfully applied to each patient device; identify one or more patient devices, from the plurality of patient devices, that should be updated, wherein the identifying is based on determining which of the plurality of patient devices has configuration data that meets one or more criteria; transmit an instruction update to the one or more patient devices; receive from each of the one or more patient devices an indication that an updated patient device component has been checked; and based on the received indication that the updated patient device component has been checked, update the configuration data for each of the one or more patient devices that has installed the instruction update.
Claim 13 and Claim 19
13. A system comprising one or more servers with one or more processors for updating a patient device in providing medical treatment, the one or more servers being configured to: access configuration data relating to a plurality of patient devices, wherein each respective one of the plurality of patient devices implements a current set of instructions; identify one or more patient devices, from the plurality of patient devices, whose current set of instructions should be updated, wherein the identification of the one or more patient devices is based on whether configuration data for the one or more patient devices meets one or more criteria; transmit an instruction update to the one or more patient devices; and update the current set of instructions and the configuration data for each of the one or more patient devices that has installed the instruction update, wherein the instruction update comprises instruction update data indicating that the instruction update is not to be applied while patient treatment is being provided.

19. The system of claim 13, wherein the configuration data includes a record of instruction updates that have previously been successfully or unsuccessfully applied to a particular patient device, from the plurality of patient devices.
Claim 11 is a broader version of claim 13 of Patent 11,116,924, respectively; however, this patent also fail to particularly show the limitations in not in bold above, as this being the only difference between the claims.

However, Kamen teaches “receive from each of the one or more patient devices an indication that an updated patient device component has been checked;” (see paragraph [0119], sending a confirmation message to the device gateway (i.e. server) from each of the at least one medical device in the event that the drug library file (i.e. update) is successfully validated and updated. Furthermore, see paragraph [0401], [0665])” 

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Delangre which uses a method for updating patient devices, by receiving an indication that an updated patient device component has been checked as suggested by Kamen, as Kamen would provide a mechanism for validating updates/configuration before applying it in the patient device.
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14
Claim 16
Claim 17
Claim 17
Claim 18
Claim 20


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 4 (and similar for claim 14) recites the limitation "instructions as to which component of the patient device should the update be applied to" in line 4 and “schedule time for performing the update for each patient device;” in line 5.  There is insufficient antecedent basis for this limitation in the claim. There is no a previous mention of “an update” in the claim language. For examination purpose “the update” will be interpreted as “the instruction update”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10-13, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Borges et al. (US Pub. No. 2015/0199192 – hereinafter Borges – IDS 08/20/2021) in view of Kamen et al. (US Pub. No. 2014/0180711 – hereinafter Kamen – IDS 08/20/2021).
   	With respect to claim 1, Borges teaches a method for updating a patient device for providing medical treatment, the method comprising:  	accessing, by one or more processors of one or more servers, configuration data relating to a plurality of patient devices, wherein the plurality of patient devices each implement a set of instructions and the configuration data includes a record of instruction updates that have previously been transmitted to each patient device of the plurality of patient devices and an indication of whether each transmitted instruction update was successfully or unsuccessfully applied to each patient device (see figure 4 and paragraph [0046], the modular medical device systems 110 (i.e. server) can include at least one communications interface that can access the computing network 405 either via a fixed wired connection or via a wireless connection (via, for example, one or more access points). In addition, the modular medical device system 110 can also couple to other components within the computing landscape 400 via direct wired or wireless peer-to-peer coupling. Furthermore, in some cases, one or more of the medical devices 440A-D can be self-contained and are not connected to modular medical device system 110. Modular medical device 150 and medical device 440 can perform the same or similar functions for providing patient treatment. The modular medical device system 110 can transmit data via the computing network 405 to any of the other components within the landscape 400. In addition, the modular medical device system 110 can receive data from the computing network 405 relating to monitoring and in some cases controlling one or more attributes of the medical device modules 150 or medical devices 440 (e.g., software updates, configuration updates, historical data, status information, assets location, patient information, etc.).   	identifying, by the one or more processors of the one or more servers, one or more patient devices, from the plurality of patient devices, that should be updated, wherein the identifying is based on determining which of the plurality of patient devices has configuration data that meets one or more criteria (see paragraphs [0054], [0058], fig. 5 is an example of a process 500 performed at a medical device system/modular medical device system to update the executable code and/or configuration information in a medical device/medical device module. At 510, communication is established between the medical device(s) and the modular medical device system. At 520, the modular medical device system determines the current version(s) of the executable code stored at the medical device(s) for the processor(s) in the medical device(s). At 530, the modular medical device system determines the version(s) of the configuration information stored at the medical device(s) for the processor(s) in the medical device(s). At 540, the modular medical device system determines which medical device(s) requires updated executable code and which medical device(s) requires updated configuration information. At 550, the modular medical device system distributes updated executable code and/or configuration information for the processor(s) in the medical device(s) to the medical device(s) via a communication path).   	transmitting, by the one or more processors of the one or more servers, an instruction update to the one or more patient devices (see figure 5 and paragraph [0054], at 550, the modular medical device system distributes updated executable code and/or configuration information for the processor(s) in the medical device(s) to the medical device(s) via a communication path. See paragraphs [0059]-[0060], at 550, the modular medical device system 110 (or servers 410, 415, or client 420) distributes to the medical device(s) 440, 150 via the established communication path 510 any updated executable code required by the processor(s) in the medical device(s) 440, 150. The modular medical device system 110 also distributes via the established communication path 510 any updated configuration information required by the processor(s) in the medical device(s) 440, 150).   	Borges is silent to disclose:  	receiving, by the one or more processors of the one or more servers, from each of the one or more patient devices an indication that an updated patient device component has been checked; and   	based on the received indication that the updated patient device component has been checked, updating, by the one or more processors of the one or more servers, the configuration data for each of the one or more patient devices that has installed the instruction update.  	However, in an analogous art, Kamen teaches:      	receiving, by the one or more processors of the one or more servers, from each of the one or more patient devices an indication that an updated patient device component has been checked (see paragraph [0119], sending a confirmation message to the device gateway (i.e. server) from each of the at least one medical device in the event that the drug library file (i.e. update) is successfully validated and updated. Furthermore, see paragraph [0401], [0665]) and  	based on the received indication that the updated patient device component has been checked (see the rejection above), updating, by the one or more processors of the one or more servers, the configuration data for each of the one or more patient devices that has installed the instruction update (see paragraphs [0665], [0671], after the medical device successfully updates its DAL file, the medical device may send a confirmation message in step 1080. This message may be sent to the facility gateway over WiFi. The facility gateway may receive the message in step 1082. After receiving the confirmation message from the medical device, the facility gateway may then update a record of medical devices to reflect the change in DAL version on the updated medical device in step 1084). 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Borges’s teaching, which uses a medical device controller that distribute to the medical device as required at least one of the updated executable code and the updated configuration information. The medical device deploys the distributed updates, and activates the updates at a clinically appropriate time, by updating the configuration data for each of the one or more patient devices that has installed the instruction update as suggested by Kamen, as Kamen would provide a mechanism for validating updates/configuration before applying it in the patient device.  	With respect to claim 2, Borges teaches wherein the instruction update is selected by the one or more processors of the one or more servers, from a plurality of instruction updates, based on the configuration data (see paragraph [0058] and figure 5, at 540, the modular medical device system 110 determines which medical device(s) 440, 150 requires updated executable code and which medical device(s) 440, 150 requires updated configuration information. In some implementations, modular medical device system 110 has a table or list of current (updated) versions of the executable code for the processor(s) in the medical device(s) 440, 150. Modular medical device system 110 may have a table or list of current versions (updated) of the configuration information for the processor(s) in the medical device(s) 440, 150. The determination of which medical devices 440, 150 require updating may be performed by comparing the version(s) of executable code stored at the medical devices 440, 150 with the table of current version(s) of executable code in the executable code table and comparing the version(s) of configuration information stored at the medical devices 440, 150 with the current version(s) of configuration information in the configuration information table).  	With respect to claim 3, Borges teaches wherein the one or more criteria and the instruction update are selected based on one or more transmissions received from a remote computing device (see figure 4 and paragraphs [0009], [0026]-[0027], [0045], [0047], [0076], the at least one communications interface can be operable to receive and transmit data from at least one remote computing system via a wired and/or wireless communication link. The at least one communications interface can be operable to receive and transmit data from at least one medical device (i.e., a medical device that is not a medical device module) via a wired or wireless connection).  	With respect to claim 6, Kamen teaches wherein the plurality of patient devices are respiratory pressure therapy devices (see paragraph [0425], any medical device of the medical devices 101, including sensors that may plug into a medical device (see other 37 in FIG. 2) of the medical devices 101 (e.g. respiratory monitor into PCA) can be used to publish data via the gateway device 99).  	With respect to claim 7, Kamen teaches wherein transmitting the instruction update further comprises transmitting verification data, wherein the verification data is used by the patient device to verify that the instructions update was successfully downloaded (see paragraph [0401], the Biomed technician 19 uses the release notes URL (e.g., via a webpage of the device manager 24 and/or via the biomed PC tool 20) to access information about the upgrade, and uses the installer URL and checksum to download and validate the DAL file and save it in the device gateway's 22 repository. Next, the biomed technician 19 selects one or more of the medical devices 26 to copy the new DAL file to. The selected one or more of the medical devices 26 may then be notified (e.g., via the device gateway 22) that a new DAL file is available for them. On the next medical device restart (of the medical devices 26 that were selected to be updated), the selected group of the medical devices 26 installs the new DAL version (backing it out on error) and notifies the device gateway 22 and/or the device manager 24 of the outcome. Any of the procedures described herein to update the DAL file may be used to update firmware, software, an OS, or other configuration files of a medical device of the medical devices 26).  	With respect to claim 8, Kamen teaches further comprising receiving, by the one or more processors of the one or more servers, an indication from each of the one or more patient devices whether the instruction update has been installed (see paragraphs [0665], [0671], after the medical device successfully updates its DAL file, the medical device may send a confirmation message in step 1080. This message may be sent to the facility gateway over WiFi. The facility gateway may receive the message in step 1082. After receiving the confirmation message from the medical device, the facility gateway may then update a record of medical devices to reflect the change in DAL version on the updated medical device in step 1084).   	With respect to claim 10, Borges teaches wherein the configuration data comprises at least one of b) a version of the set of instructions that is currently installed on the patient device (see paragraphs [0054], [0058], fig. 5 is an example of a process 500 performed at a medical device system/modular medical device system to update the executable code and/or configuration information in a medical device/medical device module. At 510, communication is established between the medical device(s) and the modular medical device system. At 520, the modular medical device system determines the current version(s) of the executable code stored at the medical device(s) for the processor(s) in the medical device(s). At 530, the modular medical device system determines the version(s) of the configuration information stored at the medical device(s) for the processor(s) in the medical device(s). At 540, the modular medical device system determines which medical device(s) requires updated executable code and which medical device(s) requires updated configuration information. At 550, the modular medical device system distributes updated executable code and/or configuration information for the processor(s) in the medical device(s) to the medical device(s) via a communication path).   	With respect to claims 11-13, 16-18 and 20, the claims are directed to a system that corresponds to the method recited in claims 1-3, 6-8 and 10, respectively (see the rejection of claims 1-3, 6-8 and 10 above; wherein Borges also teaches such a system in figures 5-6 (e.g. updating configuration information in the processors)).  	With respect to claim 21, the claim is directed to a method that corresponds to the method recited in claim 1 respectively, thus claim 21 is rejected under the same rationale for rejecting claim 1. It is noted, the claim language introduces some wordings that were not included in claim 1, for example, first and second set of instructions and remote computer device. Borges teaches first and second set of instructions which basically is the action of updating an old version of parameters/configuration (i.e. first set of instructions) with a new version of parameters/configuration (i.e. second set of instructions), see paragraphs [0054], [0058], fig. 5 is an example of a process 500 performed at a medical device system/modular medical device system to update the executable code and/or configuration information in a medical device/medical device module. At 510, communication is established between the medical device(s) and the modular medical device system. At 520, the modular medical device system determines the current version(s) of the executable code stored at the medical device(s) for the processor(s) in the medical device(s). At 530, the modular medical device system determines the version(s) of the configuration information stored at the medical device(s) for the processor(s) in the medical device(s). At 540, the modular medical device system determines which medical device(s) requires updated executable code and which medical device(s) requires updated configuration information. At 550, the modular medical device system distributes updated executable code and/or configuration information for the processor(s) in the medical device(s) to the medical device(s) via a communication path. In regards the remote computing device please see the rejection of claim 3).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Borges et al. (US Pub. No. 2015/0199192) in view of Kamen et al. (US Pub. No. 2014/0180711) and further in view of Arrizza et al. (US Pub. No. 2013/0104120 – hereinafter Arrizza – IDS 08/20/2021).
  	With respect to claim 4, Borges in view of Kamen is silent to disclose wherein the instruction update includes at least one of the following:   	data specifying a location of an instruction update file;  	However, in an analogous art, Arrizza teaches:  	wherein the instruction update includes at least one of the following:   	data specifying a location of an instruction update file (see paragraph [0037], he update message contains information about the update that the medical device will need to download and install the update. For example, the update message may identify the files that make up the update as well as the files' location on the network).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Borges and Kamen, by including data specifying a location of an instruction update file in the instruction update as suggested by Arrizza, as Arrizza would enhance the update procedure for patient devices assuring files are selected from the proper location.  	With respect to claim 14, the claim is directed to a system that corresponds to the method recited in claim 4, respectively (see the rejection of claim 4 above).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Borges et al. (US Pub. No. 2015/0199192) in view of Kamen et al. (US Pub. No. 2014/0180711) and further in view of Paul et al. (US Pub. No. 2014/0102454 – hereinafter Paul – IDS 08/20/2021).  	With respect to claim 5, Borges in view of Kamen is silent to disclose wherein the instruction update comprises instructions for updating one or more operations of the one or more patient devices, wherein the one or more operations comprise control of a pressure device for producing a flow of air at positive pressure.    	However, in an analogous art, Paul teaches wherein the instruction update comprises instructions for updating one or more operations of the one or more patient devices, wherein the one or more operations comprise control of a pressure device for producing a flow of air at positive pressure (see abstract, paragraph [0019], a device may connect to a server to facilitate the exchange of information, including commands that cause the device to switch from a first therapy mode to a second therapy mode. A "mode" of a respiratory therapy device broadly defines the range of capabilities, pertaining to inhalation pressure levels and exhalation pressure levels, that a respiratory therapy device can perform).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Borges and Kamen, by updating operations comprising control of a pressure device as suggested by Paul, as Paul would allow via the update the modification of therapy parameters.
  	With respect to claim 15, the claim is directed to a system that corresponds to the method recited in claim 5, respectively (see the rejection of claim 5 above).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borges et al. (US Pub. No. 2015/0199192) in view of Kamen et al. (US Pub. No. 2014/0180711) and further in view of Smythe et al. (US Pub. No. 2007/0136098 – hereinafter Smythe – IDS 08/20/2021).  	With respect to claim 9, Borges in view of Kamen is silent to disclose further comprising retransmitting, by the one or more processors of the one or more servers, the instruction update to each patient device for which it is determined that the instruction update was not successfully installed.  	However, in an analogous art, Smythe teaches further comprising retransmitting, by the one or more processors of the one or more servers, the instruction update to each patient device for which it is determined that the instruction update was not successfully installed (see paragraph [0051], a secure connection with the secure distribution server 11 is established (block 251). The connection establishes a "session" each time a server or patient management device needs to exchange data. A single connection is established, which remains open for the duration of the session. An update request 82 is periodically sent to the secure distribution server 11 (block 252). The configuration report for each of the associated medical devices and the requesting patient management device 13 is created (block 253) and sent to the secure distribution server 11 over the secure connection (block 254). If an update package 84 is received (block 255), the package is authenticated (block 256). Otherwise, if no update package is received (block 255), the secure connection with the secure distribution server 11 is closed (block 266). If successfully authenticated (block 257), the integrity of the package is checked (block 258). Otherwise, if the authentication fails (block 257), the secure connection with the secure distribution server 11 is closed (block 266). If the integrity is sound (block 259), each update included in the package is installed (block 260). Otherwise, if the integrity is corrupt (block 259), the server is notified to retry the update request (block 261). If successful installation (block 262), the secure distribution server 11 is notified (block 263) and the replaced program code for the software or firmware is deleted (block 264). Otherwise, if installation is not successful (block 262), the server is notified of the failure (block 265).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Borges and Kamen, by retransmitting the instruction update if the update was not successfully installed as suggested by Smythe, as Smythe would allow checking the integrity of the update assuring proper installation.
  	With respect to claim 19, the claim is directed to a system that corresponds to the method recited in claim 9, respectively (see the rejection of claim 9 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Kamen et al. (US Pub. No. 2014/0188516) set forth a method including the acts of: determining if a monitoring client is connected to a base through a physical connection; establishing a first communications link between the monitoring client and the base through the physical connection; updating, if necessary, the interface program on the monitoring client and the base through the first communications link; establishing a second communications link between the monitoring client and the base using the first communications link; and communicating data from the base to the monitoring client using the second communications link (see abstract).   
  	Mihai et al. (US Pub. No. 2005/0065817) set forth a healthcare system for a care-giving facility. The healthcare system has a medical device, a user interface, a first central computer, and a second central computer. The first central computer has a first database and a first functional feature set associated with the data and functions related to the medical device and the user interface. The medical device and user interface communicate directly with first central computer. The second central computer has a second database and a second functional feature set. The first central computer is securely connected to the second computer, and the medical device and the user interface do not communicate directly with the second central computer. The user interface can receive data from the second database relating to the second functional feature set of the second central computer through the first central computer (see abstract).   
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192